NO.
12-07-00397-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
KENNETH PATRICK CARR,         §                      APPEAL FROM THE 114TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to the offense of sexual assault of a child, a second degree
felony enhanced to a first degree felony. 
The trial court assessed punishment at imprisonment for life and a five
thousand dollar fine.  We have received
the trial court’s certification showing that Appellant waived his right to
appeal.  See Tex. R. App. P. 25.2(d).  The clerk’s record supports the trial court’s
certification.  Accordingly, the appeal
is dismissed for want of jurisdiction.
 
Opinion delivered October 31,
2007.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(DO NOT PUBLISH)